United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 January 30, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-10361
                           Summary Calendar



MAURICE GREER,

                                      Plaintiff-Appellant,

versus

JON E. LITSCHER, Secretary 07 Wisconsin Department
of Corrections; BILLY J. WORKS, Sheriff Comanche County
Jail; VERNON REID, Comanche County Jail Administrator;
RONALD HALCOMB, Comanche Police Department Officer;
ELDA MCDONALD, Assistant Jail Administrator; MARK
MCDONALD, Deputy; JOHN JOHNSON, Deputy; BRETT LUBBOTT,
Deputy; JAMES MCCLAMMY, Deputy; DON JACKSON, Jailer,
Comanche County, Texas,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:01-CV-00232-Y
                      --------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Maurice Greer, Wisconsin prisoner # 280377, appeals the

district court’s order granting the defendants’ motion for

summary judgment based on qualified immunity and dismissing his

42 U.S.C. § 1983 suit.    Greer argues that:   (1) summary judgment


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10361
                                -2-

was improper because genuine issues of material fact exist

regarding the underlying events and (2) the district court

abused its discretion by denying his:     (a) motion for sanctions;

(b) motion to compel discovery; (c) motion for appointment of

counsel; and (d) motion to amend the complaint.

     We review de novo the granting of a motion for summary

judgment predicated on qualified immunity.     See Correa v.

Fischer, 982 F.2d 931, 932 (5th Cir. 1993).    Summary judgment is

proper when, viewing the evidence in the light most favorable to

the nonmovant, there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law.       See

Amburgey v. Corhart Refractories Corp. Inc., 936 F.2d 805, 809

(5th Cir. 1991); FED. R. CIV. P. 56(c).   Government officers are

protected from suit under the qualified-immunity doctrine when

their actions were objectively reasonable “in light of clearly

established law.”   Anderson v. Creighton, 483 U.S. 635, 641

(1987).

     Our review of the videotapes of the underlying incident

reveals that the force used by the defendants was “applied in a

good-faith effort to maintain or restore discipline,” and that it

was not applied “maliciously and sadistically to cause harm.”

See Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).     Consequently,

Greer’s excessive-force claim is without merit.    Greer’s

deliberate indifference to medical needs claim is likewise

without merit.   See Farmer v. Brennan, 511 U.S. 825, 837, 847
                             No. 03-10361
                                  -3-

(1994).   The videotapes reveal that Greer showed no signs of any

medical need, much less serious medical need, after the events

that took place in his cell.    Moreover, to the extent that he

argues that the defendants interfered with his medical treatment

for his subsequent mental breakdown, the medical evidence in the

record belies his claim.   Finally, Greer did not provide any

evidence to refute the information contained in the defendants’

affidavits with regard to the conditions in the separation cell.

Greer’s conclusional allegation regarding the veracity of those

affidavits is insufficient to support a § 1983 claim.     See Baker

v. Putnal, 75 F.3d 190, 195 (5th Cir. 1996).   Because Greer

failed to state specific facts showing the existence of a genuine

issue for trial, see FED. R. CIV. P. 56(e), summary judgment was

proper.

     The district court did not abuse its discretion in denying

Greer’s motion for sanctions.    See Copeland v. Wasserstein,

Perella & Co., Inc., 278 F.3d 472, 484 (5th Cir. 2002).    A review

of the incident reports prepared by the defendants after the

events in question reveals that they are consistent with the

summary judgment affidavits.

     The discovery sought by Greer did not relate to any

defendant’s claim of qualified immunity.    Therefore, the district

court did not abuse its discretion by denying Greer’s motion to

compel discovery.   See Schultea v. Wood, 47 F.3d 1427, 1434

(5th Cir. 1995) (en banc).
                            No. 03-10361
                                 -4-

     Greer has not shown that the district court abused its

discretion in denying his motion for appointment of counsel.

See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).   The claims

raised by Greer are not complex and the law governing them is

well-established.   See, e.g., Hudson, 503 U.S. at 6-7.

Additionally, Greer was able to adequately advance his claims

both below and on appeal.   See Ulmer v. Chancellor, 691 F.2d 209,

213 (5th Cir. 1982).

     Finally, Greer argues that the district court abused its

discretion when it denied his motion to amend the complaint to

add an additional defendant.   The district court based its denial

on Greer’s inability to provide an address sufficient to effect

service on the defendant he sought to add.   Greer has not shown

that the district court abused its discretion by denying his

motion.   See Norman v. Apache Corp., 19 F.3d 1017, 1021 (5th Cir.

1994).

     In light of the foregoing, the district court’s judgment is

AFFIRMED.